DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim status

This action is in response to applicant filed on 11/19/2020. Claims 1-9 are pending for examination.

	

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g.. In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken 
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.isp.
Claims 1- 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9 and 10, 12 of U.S. Patent No. 10,872,586. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1, 9 and 10, 12 of 10,872,586 disclose every limitation of claims 1-9 in the instant application.


	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ginsberg et al. (US 2011/0037618) in view of Hu (US 2017/0116853).

Regarding claim 1: Ginsberg disclose a vehicle display control device for a vehicle comprising:
a display control unit that controls a display device for displaying information in a display region (Fig. 7, item 110);
an effective range identification unit (Fig. 2, item 113, ¶0030) that identifies an effective range of a traffic regulation indicated by a traffic regulation mark (Fig. 8, MPH/ETA bar which is show between vehicle current position to the position of the traffic light), which is at least one of a traffic sign or a road marking on a travelling road of the vehicle (¶0077: traffic light);
when the vehicle enters into the effective range, the display control unit controls the display device to display traffic regulation content information indicating a content of the traffic regulation in the effective range, in the display region (Fig. 8, MPH/ETA bar (813) and speed limit 811);
(Fig. 8, MPH/ETA bar, Speed limit (811), color coded indicator (812) and MPH/ETA bar (813)); and
the display control unit switches the display region for displaying the traffic regulation content information (surrounding box MJPH/ETA) according to a travelling situation of the vehicle (vehicle current speed) with respect to the effective range (¶0077: Information bar 813 is also color coded, with a background color indicating both a predicted state of the light and confidence in that prediction at the time the user is expected to arrive.  The user's actual speed is shown by a surrounding box and a range of speeds surrounding the current speed limit is also displayed.).
Ginsberg does not explicitly disclose that display is in front of a driver's seat of a vehicle. However it does disclose that the display (item 110) include on vehicle computers (¶0025) and is notoriously well known in the art that on-vehicle computers includes display in front of a driver's seat of a vehicle as evidence by Hu where it teaches a display in front of a driver's seat of a vehicle (Fig. 2, ¶0031)
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to arrange the display of Ginsberg in front of a driver's seat of a vehicle, as disclose by Hu. The motivation is to place the display in the field of view of the driver where the driver could view the display while keeping attention on the road.

Regarding claim 2: The combination of Ginsberg and Hu disclose the vehicle display control device according to claim 1, wherein:
(Hu: Fig. 2, ¶0031, item 81); and
each of the plurality of display areas is a display area of the virtual image corresponding to a respective projection area of the display device (Hu: Fig. 2, ¶0031, item 81 and Ginsberg: Fig. 8: Notice different types of display of Speed limit (811), color coded indicator (812) and MPH/ETA bar (813).

Regarding claim 3: The combination of Ginsberg and Hu disclose the vehicle display control device according to claim 1 wherein: 
each of the plurality of display areas is a display area for displaying information in a respective one of a plurality of display devices having different types (Ginsberg: Fig. 8: Notice different types of display of Speed limit (811), color coded indicator (812) and MPH/ETA bar (813)). 

Regarding claim 4: The combination of Ginsberg and Hu disclose a vehicle display unit for a vehicle comprising: 
a display device that displays information in a display region in front of a driver's seat of a vehicle (Hu: Fig. 2, ¶0031); and the vehicle display control device according to claim 1 (see rejection of claim 1).

Regarding claim 5: Ginsberg disclose a vehicle display control device for a vehicle comprising:
(Fig. 7, item 110);
an effective range identification unit (Fig. 2, item 113, ¶0030) that identifies an effective range of a presentation of information for a driver of the vehicle (Fig. 8, MPH/ETA bar which is show between vehicle current position to the position of the traffic light);
a remaining amount identification unit (Fig. 2, item 113, ¶0030) that identifies a remaining amount, which is at least one of a remaining travel distance and a remaining travel time required from a vehicle position of the vehicle to an end point of the effective range (¶0077: ETA), wherein:
when the vehicle enters into the effective range, the display control unit controls the display device to display remaining amount information indicating the remaining amount identified by the remaining amount identification unit (Fig. 8, MPH/ETA bar (813)), in addition to the information for the driver (Fig. 8, speed limit (811)), in the display region;
the display region includes a plurality of display areas at different positions from each other (Fig. 8, MPH/ETA bar, Speed limit (811), color coded indicator (812) and MPH/ETA bar (813)); and
the display control unit switches the display region for displaying the remaining amount information (surrounding box MJPH/ETA) according to a travelling situation of the vehicle (vehicle current speed) with respect to the effective range (¶0077: Information bar 813 is also color coded, with a background color indicating both a predicted state of the light and confidence in that prediction at the time the user is expected to arrive.  The user's actual speed is shown by a surrounding box and a range of speeds surrounding the current speed limit is also displayed.).
item 110) include on vehicle computers (¶0025) and is notoriously well known in the art that on-vehicle computers includes display in front of a driver's seat of a vehicle as evidence by Hu where it teaches a display in front of a driver's seat of a vehicle (Fig. 2, ¶0031)
Before the effective filing date, it would have been obvious to the one of the ordinary skill in the art to arrange the display of Ginsberg in front of a driver's seat of a vehicle, as disclose by Hu. The motivation is to place the display in the field of view of the driver where the driver could view the display while keeping attention on the road.

Regarding claim 7: The combination of Ginsberg and Hu disclose the vehicle display control device according to claim 5, wherein:
the display device as a head-up display displays a virtual image of a display image visible for the driver by projecting the display image to one of a plurality of projection areas in front of the driver's seat of the vehicle (Hu: Fig. 2, ¶0031, item 81); and
each of the plurality of display areas is a display area of the virtual image corresponding to a respective projection area of the display device (Hu: Fig. 2, ¶0031, item 81 and Ginsberg: Fig. 8: Notice different types of display of Speed limit (811), color coded indicator (812) and MPH/ETA bar (813).

Regarding claim 8: The combination of Ginsberg and Hu disclose the vehicle display control device according to claim 5 wherein: 
(Ginsberg: Fig. 8: Notice different types of display of Speed limit (811), color coded indicator (812) and MPH/ETA bar (813)). 

Regarding claim 9: The combination of Ginsberg and Hu disclose a vehicle display unit for a vehicle comprising: 
a display device that displays information in a display region in front of a driver's seat of a vehicle (Hu: Fig. 2, ¶0031); and the vehicle display control device according to claim 5 (see rejection of claim 1).

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record cited in the PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432. The examiner can normally be reached Monday-Friday, 8:30AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689